        Case 1:12-cv-10291-WGY Document 308 Filed 06/23/20 Page 1 of 4



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

____________________________________
                                   )
BRUCE SMITH, PAUL JOSEPH,          )
MARTIN JOSEPH, KIM GADDY,          )                        Civil Action No.: 1:12-10291-WGY
BRIAN KEITH LATSON, MARWAN         )
MOSS, LEIGHTON FACEY,              )
LATEISHA ADAMS, KENNETH            )
SOUSA and WILLIAM WOODLEY,         )
                                   )
   Plaintiffs,                     )
                                   )
v.                                 )
                                   )
CITY OF BOSTON, MASSACHUSETTS )
                                   )
   Defendant.                      )
                                   )

                                         JUDGMENT

       On May 16, 2020, the Court awarded back pay to Plaintiffs in accordance with the

stipulated calculation using Plaintiffs’ proposed dates, as modified in some cases where the

Court found a failure of some plaintiffs to mitigate. ECF No. 306. Pursuant to the Court’s Order

the following judgments shall be entered by the Clerk without delay:

       IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Brian Latson shall

have judgment against Defendant City of Boston entered in his favor in the amount of $38,690,

which amount includes, for the period from November 18, 2011 to July 4, 2014, payment of

$16,378 in base wages, $3,611 in overtime pay, $1,006 in detail pay, and $17,695 in pre-

judgment interest.

       IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Bruce Smith shall have

judgment against Defendant City of Boston entered in his favor in the amount of $74,527, which

amount includes, for the period from November 18, 2011 to January 2, 2018, payment of



                                                1
            Case 1:12-cv-10291-WGY Document 308 Filed 06/23/20 Page 2 of 4



$26,207 in base wages, $18,985 in overtime pay, $886 in detail pay, and $28,629 in pre-

judgment interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Kenneth Sousa shall

have judgment against Defendant City of Boston entered in his favor in the amount of $102,293,

which amount includes, for the period from November 18, 2011 to October 25, 2019, payment of

$56,703 in base wages, $11,743 in overtime pay, $820 in detail pay, and $33,026 in pre-

judgment interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Kim Gaddy shall have

judgment against Defendant City of Boston entered in his favor in the amount of $22,197, which

amount includes, for the period from November 18, 2011 to July 4, 2014, payment of $10,262 in

base wages, $1,749 in overtime pay, $4 in detail pay, and $10,182 in pre-judgment interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff LaTeisha Adams shall

have judgment against Defendant City of Boston entered in his favor in the amount of $29,608,

which amount includes, for the period from November 18, 2011 to March 22, 2015, payment of

$13,452 in base wages, $2,786 in overtime pay, $236 in detail pay, and $13,135 in pre-judgment

interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Martin Joseph shall

have judgment against Defendant City of Boston entered in his favor in the amount of $109,928,

which amount includes, for the period from November 18, 2011 to October 25, 2019, payment of

$48,268 in base wages, $16,270 in overtime pay, $9,414 in detail pay, and $35,975 in pre-

judgment interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Paul Joseph shall have

judgment against Defendant City of Boston entered in his favor in the amount of $39,417, which




                                                2
            Case 1:12-cv-10291-WGY Document 308 Filed 06/23/20 Page 3 of 4



amount includes, for the period from November 18, 2011 to July 4, 2014, payment of $15,799 in

base wages, $3,705 in overtime pay, $2,061 in detail pay, and $17,852 in pre-judgment interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Marwan Moss shall

have judgment against Defendant City of Boston entered in his favor in the amount of $26,284,

which amount includes, for the period from November 18, 2011 to November 8, 2014, payment

of $10,918 in base wages, $3,414 in overtime pay, $0 in detail pay, and $11,951 in pre-judgment

interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff Leighton Facey shall

have judgment against Defendant City of Boston entered in his favor in the amount of $16,461,

which amount includes, for the period from November 18, 2011 to January 26, 2013, payment of

$6,888 in base wages, $1,649 in overtime pay, $0 in detail pay, and $7,924 in pre-judgment

interest.

        IT IS ORDERED, ADJUDGEED, AND DECREED that Plaintiff William Woodley shall

have judgment against Defendant City of Boston entered in his favor in the amount of $25,460,

which amount includes, for the period from November 18, 2011 to July 4, 2014, payment of

$10,985 in base wages, $2,272 in overtime pay, $541 in detail pay, and $11,662 in pre-judgment

interest.

        Plaintiffs are allowed such writs and processes as may be necessary in the enforcement

and collection of this Judgment.

        It is further ORDERED that final judgment shall enter in favor of the Plaintiffs.




                                                 3
 Case 1:12-cv-10291-WGY Document 308 Filed 06/23/20 Page 4 of 4



Dated at Boston, Massachusetts, this 23rd day of June, 2020.



                                            /s/ William G. Young
                                            WILLIAM G. YOUNG
                                            DISTRICT JUDGE




                                        4
